﻿
In addressing this Assembly, I would like to assure it of the political will of the delegation of Guinea to make its modest contribution to the success of the work of the forty-third session.
I should like to take this opportunity to convey the message of friendship of the people of Guinea, and of its Government, which is courageously led by His Excellency General Lansana Conté.
Your well-deserved election as President of this session, Sir, is a just reward for your laudable efforts and your outstanding human qualities, which give our work a spirit of serenity and expectation of success. Your country, in addition to belonging to the third world and to the Non-Aligned Countries;, has warm and friendly relations with Guinea, which therefore is sincerely gratified by your election. We can assure you here and now of the active support of our delegation.
Furthermore, the forty-second session is still fresh in our minds, and I should be remiss if I failed to pay a sincere tribute to your predecessor, Mr. Peter Florin, Vice-Minister of Foreign Affairs of the German Democratic Republic, who guided the work of the last session with sensitivity and skill.
We should like solemnly to hail our outstanding Secretary-General, whose firm dedication to the cause of pea e and fruitful co-operation among all States has been expressed in the various negotiations he has skilfully guided throughout this year to find just and comprehensive solutions to the various regional conflicts.
The full shouldering of this heavy responsibility is a clear guarantee of the achievement of the legitimate hopes which mankind has placed in the universal Organization. Although, unquestionably, many events have occurred in the past year and a new impetus has been given to the dynamic process of finding solutions to them, it is reasonable to conclude that consideration of the international situation does not justify undoubted optimism. In fact, hotbeds of tension continue to exist throughout the world, and more specifically in the southern hemisphere, which is subject to various political upheavals, aggravated by an extremely precarious economic situation.
Against this backdrop, the alarming situation in southern Africa is of vital interest because of the policy of apartheid and the acts of destabilization carried out by the racist regime of Pretoria against neighbouring States, as well as its illegal occupation of Namibia. We are therefore following with continued attention the four-Power talks that are now taking place with regard to the sensitive area of the African continent. In fact, we remain confident that these talks will lead to the implementation of Security Council resolution 435 (1978), on the accession to national sovereignty of the Namibian people under the leadership of the South West Africa People's Organization (SWAPO). Moreover, we support the Declaration and the Plan of Action adopted by the International Conference on the Plight of Refugees, Returnees and Displaced Persons in Southern Africa, held last August in Oslo. 
The South African regime cannot stamp out the internal contradictions which batter at the apartheid regime. The attention of international public opinion cannot be distracted from the imposition, of a state of emergency and from all the other violations, including repeated acts of aggression against the front-line States and the support given to puppet movements.
The permanent members of the Security Council have a particular responsibility and a decisive role to play in bringing Pretoria round to reason. We hope that these countries, which are dedicated to Freedom and to human rights, will assume their share of responsibility for success in the implementation of global and binding economic sanctions as a means of exerting effective pressure on the racist regime of Pretoria.
With respect to the Organization of African Unity (OAU), bold decisions have been taken here by the heads of State and Government, designed to strengthen moral and material support for the fighters of the African National Congress (ANC) and the Pan-Africanist Congress of Azania (PAC), as an essential condition for its intensification in the struggle against apartheid and for the establishment in South Africa of a multiracial egalitarian and democratic society.
Among our concerns, the question of the Western Sahara is of high priority. It is encouraging to see the lifting of the clouds which for a long time have darkened the relations between Algeria and Morocco, two brotherly countries linked by history, by geography and by culture. These events reflect not only an act of faith but also mark an important step in re-establishing confidence and the consolidation of Afro-Arab co-operation and the building of a united and prosperous Maghreb.
My delegation greatly values the commendable efforts made in particular by the Secretary-General of the United Nations. His wisdom and far-sightedness have been important factors in resolving the crisis and in ensuring a return to an atmosphere of mutual understanding.
In this respect I should like also to pay a tribute to the OAU and to all the brotherly African and Arab countries whose contribution has in any way helped to improve the situation.
We note with satisfaction the favourable development of the process of settling the dispute between Chad and Libya under the guidance of the Ad Hoc Committee of the OAU, and my delegation firmly supports its mediation efforts.  The significant results of contacts between the leaders in the Horn of Africa deserve our attention. This resumed dialogue should be encouraged and pursued with a view to establishing unity, fraternity and co-operation, in the sub-region on the ashes of hostility and mutual distrust.
We must also stress the positive development of the situation in the Comorian island of Mayotte. We hope that the talks will lead to a just solution to the question.
The same holds true for New Caledonia, where any initiative likely to eliminate the atmosphere of confrontation should be implemented. Here, the repercussions of the recent visits of the Prime Minister of France to New Caledonia and the new steps undertaken by his Government are clear signals of good will.
The developments in sensitive areas dominated by instability make us think of the continuing crisis in the Middle East. In that region the heroic uprising of the Palestinian people as the expression of the natural right to legitimate defence against foreign occupation. It is as a function of this inalienable right that justice-loving nations demand the recovery of the occupied Arab territories and the creation of an independent Palestinian State under the aegis of the Palestine Liberation Organization (PLO).
The convening of an international peace conference in the Middle East, under the auspices of the United Nations and with the participation of all parties concerned, including the PLO, now seems a viable means of concerted action to find a lasting solution to the conflict.
Moreover, we cannot but be satisfied today at the happy outcome of the fratricidal war which for eight years has pitted Iran against Iraq and which has caused untold loss of life and damage. The cessation of hostilities will doubtless give vigorous impetus to the work of national building and will lead to progress and stability. Here, we should hail the persevering efforts of the Secretary-General to bring the two parties to a peaceful settlement to the conflict through the proper implementation of Security Council resolution 598 (1987) and as an important stage in seeking a just and global solution to this terrible conflict. For its part, the Government of Guinea encourages the two parties to the conflict to pursue negotiations and to demonstrate political will, given the steps that are being taken at various levels to overcome all obstacles, within the frameworks of a peaceful settlement of this dispute.
Concerning the situation in Afghanistan, we continue to hope that the process of normalization will continue through the proper and systematic application of the Geneva agreements by all the parties involved. This will allow that country in the very near future to decide on its own destiny, free from any foreign interference.
This trend towards the defusing of tensions also holds true regarding Kampuchea, where the withdrawal of foreign troops remains the key to the problem. The direct and indirect talks among interested and concerned parties deserve our encouragement.
Tensions continue however in the Korean Peninsula despite the existence of numerous constructive proposals. Foreign intervention and the policy of over-arming seem to be the two fundamental obstacles to the peaceful and independent reunification of the northern and southern parts. The meeting of the North Korean and South Korean parliamentarians is an encouraging event inasmuch as it provides a possibility for the opening of dialogue, which can lead to conclusive results.
Regarding the crisis on Cyprus, the last meeting between the President of the Republic of Cyprus and the representative of the Cypriot-Turkish community in Geneva gives rise to a glimmer of hope regarding the re-establishment under the aegis of the United Nations of national unity and territorial integrity. 
The situation in Central America continues to be of concern to our community. The hope aroused by the Arias Plan for a global political settlement to the conflict is no longer being reflected in facts. The establishment of an atmosphere of good-neighbourliness among all States of the region and the return to democratic principles, as laid down in that Plan, could, however, have created the necessary conditions for a return to peace and security. There is, therefore, reason to encourage the Contadora Group and the States of the Support Group to continue their efforts with a view to for the integral application of this Plan.
Regarding disarmament and the growing threat which the build-up of nuclear arsenals represents for mankind, the third special session of the General Assembly devoted to Disarmament had the task of assessing and adopting corrective measures. My delegation keenly regrets that the session was unable to adopt a final document because the defence of national interests dominated over the categorical imperative of global security. Benefiting from a favourable international climate, that session could, through a process of consensus - which to be sure is difficult to achieve on a question as thorny as that of disarmament - have supplemented the positive gains achieved in the bilateral negotiations between the Soviet Union and the United States of America. 
However, throughout this period the arms race has been continuing, devouring enormous financial and material resources which could have contributed to the process of socio-economic development throughout the world. In my delegation's view it is impossible to maintain peace without a consistent policy of general and complete disarmament under effective international control, just as it is unrealistic to attempt to establish a balance in international relations in an environment characterized by non-military threats to security. 
A new·/ vision has emerged over these last years in dealing with crucial questions linked to security, following the progress achieved in the disarmament field - in particular, nuclear and chemical disarmament. It is up to multilateral disarmament forums to pursue that work in order to achieve even more substantive results. In addition, the rather positive geo-political environment of the last few years, characterized by a definite will to go beyond political and ideological divergences, is a manifestation of a progressive awareness of leaders and peoples of the virtues of frank dialogue and serious concerted action.
Concerning the zone of peace and co-operation in the South Atlantic, the Government of Guinea will support all efforts likely to promote achievement of the objectives of the declaration in resolution 41/11. It was in this spirit that my country participated in the meeting at Rio de Janeiro, whose final document symbolizes the determination of the States of the South Atlantic to make of their region a genuine zone of peace and co-operation.
Paradoxically, these recent encouraging and positive developments are in contrast to the rather gloomy picture of the international economic situation, given the continuous and increasing difficulties experienced by the developing countries in general and by the African States in particular. Indeed, despite the great sacrifices made by the latter in their various programmes of structural readjustment, they have not yet been able to enjoy the advantages that they have the right to expect, even if, on the domestic front, they have had a slight rise in their gross domestic product and some growth in food production.
In any case, we note with some concern that financial flows are dwindling. The tendency rather is for a transfer of capital from the South to the North. In fact, foreign investment, which represents for our economies a life-saving breath of oxygen, which can achieve certain national growth for development, is drying up. A glimmer of hope appeared when the international community demonstrated understanding and political will by adopting the United Nations Programme of Action for African Economic Recovery and Development. The assessment of the implementation of that Programme has not yet shown prospects for specific measures, although certain international institutions have demonstrated some readiness to take action.
The situation regarding debt-servicing is unfavourable, while inequalities in international terms of trade are worsening. There are reasons for satisfaction at the conclusions of the seventh session of the United Nations Conference on Trade and Development (UNCTAD), which, although of limited scope, stressed these problems while urging rich and poor to pursue negotiations, which at the moment are deadlocked, in order to promote continued and lasting growth of the world economy.
In the Sudano-Sahelian region of Africa, natural disasters, such as locust invasions and floods, are, first and foremost, endangering food production and are decreasing the volume of exports, which have suffered already from unequal terms of trade. That is why it is essential to have an overall view of these various economic and social trends and to emphasize the ever-growing interdependence in international economic relations, ultimately, in the multipolar world in which we are living, balance can be achieved only through political will, linked to a realistic approach on the part of the international community. 
It will be recalled that a positive initiative was undertaken by the Secretary-General in 1986 regarding the setting up of a strategy to enable us to cope, through the United Nations Programme for the Environment, with the damage caused to the environment. This decision was based specifically on the attention given to environmental problems throughout the world and, in particular, in the African countries confronted with a most alarming advance of the desert because of deforestation, the practice of large-scale cultivation and other factors contributing to deterioration.
Another ecological phenomenon, which is even more ominous, is threatening the developing countries. If I take the liberty of stressing this, it is precisely because my country, like many others, has been considered a dumping-ground by certain groups of countries and companies·, which find yet again in Africa a favoured place for casting out all the evils and ills of this world. Energetic measures must be taken by the international community to do away with such attitudes, which seriously endanger biological diversity and the ecosystem, and are in violation of all international conventions in this field.
Above and beyond its will to co-operate with all well-intentioned countries, the Republic of Guinea, for its part, will adhere to all legal guarantees that are in conformity with international norms and to the recommendations of the Organization of African Unity concerning prohibition of a recurrence of this type of situation in its national territory. We consider that these inhuman actions contribute to the sowing of disorder and dismay among our peaceful peoples and that they are a serious threat to present and future generations.
The promotion of respect for human rights and their universal application, by encouraging co-operation among States, is one of the fundamental objectives of the world Organization. In keeping with the spirit and the letter of the Charter, the events of today are an acknowledgement of the close relationship between respect for human rights and the maintenance of peace and international security- The fact that, through zealous efforts, the United Nations has succeeded in establishing a set of human-rights principles and rules that are internationally recognized should be noted among its most outstanding successes. For us, one of the essential tasks of the United Nations is to take effective measures against mass and flagrant violations of human rights, violations which are indeed a threat to peace and international security. Lack of respect for the right of peoples to self-determination, as well as humiliating practices and policies inspired by racism or apartheid, or existing for any other reason, require of our Organization, and of each of the Member States, the adoption of a firm position and adequate measures. The principle that there must be respect for, and implementation of, human rights is, we are convinced, the corner-stone of our civilization - a value shared by all mankind, a value that we have all set, and one that we must preserve and allow to grow.
The United Nations has demonstrated that it is an irreplaceable universal forum, whose central role has enabled us to resolve certain conflicts and to expand the foundations of democracy, peace, security and development. Its Charter includes rules and general principles that must serve as permanent reference points in our collective and individual actions. Any concept that is opposed to multilateralism undermines the idea of the interdependence of nations and sabotages the will to co-operate. It is by that will that all States - large or small, rich or poor - can effectively contribute to the establishment of a world free from distrust and terror, so long as its structure and means of functioning are adapted to today's realities.
While the uncertainty of a better future makes some sceptics view happiness on this Earth as a mirage, or as the horizon which recedes as we advance towards it. My delegation, for its part, nevertheless dares to hope that with the dawn of the third millennium the human race will provide the necessary surge of awareness to achieve - burning and eternal in all disillusioned hearts - the basic prerequisite for man's existence which is the thirst to live free and in peace. 
